The State of TexasAppellee/s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 13, 2015

                                      No. 04-14-00618-CR

                                        Thomas LITTLE,
                                           Appellant

                                                v.

                                   THE STATE OF TEXAS,
                                         Appellee

                From the 25th Judicial District Court, Guadalupe County, Texas
                                Trial Court No. 14-0698-CR-C
                         The Honorable William Old, Judge Presiding


                                         ORDER
        A supplemental clerk’s record containing the trial court’s findings of fact and conclusions
of law has been filed. We reinstate the appeal on the docket of this court. We order the State’s
brief due May 13, 2015.


                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of April, 2015.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court